Citation Nr: 1637728	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent for status post triangular fibrocartilage repair, right wrist.

3.  Entitlement to an initial compensable rating for right knee patella tendonitis for the period prior to September 28, 2009, and in excess of 10 percent thereafter.

4.  Entitlement to an initial compensable rating for left knee patella tendonitis for the period prior to September 28, 2009, and in excess of 10 percent thereafter.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a bilateral foot disability.

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to service connection for a skin disability, to include eczema.


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty service from August 1995 to December 1995 and from August 2002 to October 2003.  He also had service in the Utah Army National Guard from February 1995 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from August 2009, March 2011 and February 2013 rating decisions issued by the RO in Pittsburgh, Pennsylvania and a February 2010 rating decision issued by the RO in New York, New York.  Jurisdiction of the claims file is now with Pittsburgh Foreign Cases.

While the February 2010 rating decision, in part, denied entitlement to service connection for PTSD; depression; an adjustment reaction with mixed emotions, conduct, and anxiety; a sleep disorder with nightmares and panic attacks; and a body dysmorphic disorder separately, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will accordingly consider entitlement to service connection for any and all psychiatric disorders, to include PTSD.  The issue therefore has been recharacterized above.

Additionally, the Board also acknowledges that the Veteran's service connection claim for a skin disability was initially limited to the underlying disability of eczema.  Nevertheless, the record reflects complaints and clinical findings of eczema, dermatitis and acne.  In view of this evidence, which appears to expand the scope of the Veteran's pending service connection claim, the Board has recharacterized this issue as reflected on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (noting that when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim); see also Clemons; supra.

In July 2011, the RO granted a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence for the Veteran's status post triangular fibrocartilage repair, right wrist, effective January 5, 2010.  The RO also assigned a 10 percent disability evaluation, effective March 1, 2010 for the right wrist disability.

In the February 2013 rating decision, the RO granted an increased initial rating of 10 percent for right and left knee patella tendonitis, effective September 28, 2009.  The Board notes that the increases from 0 to 10 percent for right and left knee patella tendonitis did not constitute a full grant of the benefits sought.  Accordingly, the issues of entitlement to initial ratings in excess of 10 percent for the period since September 28, 2009 right and left knee patella tendonitis, remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Notably, in his January 2011 substantive appeal for his service connection claims, the Veteran requested the opportunity to testify at a hearing held before a Veterans Law Judge at a local VA office.  In his March 2011 and November 2011 substantive appeals for his higher initial rating claims, the Veteran requested the opportunity to testify in a videoconference hearing held before a Veterans Law Judge.  

A January 2015 letter notified the Veteran that VA could not accommodate overseas hearings as the Veteran currently resides in the United Kingdom.  The Veteran was given other options, including an option to return to the United States on certain dates for a hearing.  The Veteran was requested to confirm or withdraw his hearing request.  The letter noted that if VA did not hear from the Veteran within 45 days, they would remove the Veteran from the list of persons wishing to appear at a hearing.  Notably, the Veteran did not provide a response to the January 2015 letter.  Thus, the hearing requests are considered to be withdrawn.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in an October 2010 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an initial rating in excess of 10 percent for status post triangular fibrocartilage repair, right wrist; initial compensable ratings for right and left knee patella tendonitis for the period prior to September 28, 2009, and in excess of 10 percent for the period since September 28, 2009; and entitlement to service connection for an acquired psychiatric disorder, to include PTSD; service connection for a bilateral foot disability; service connection for a right shoulder disorder; and service connection for a skin disability, to include eczema are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; separate ratings for each ear are not authorized.



CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155; (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in November 2009 and September 2010 letters.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records.  The record also contains the report of an April 2010 audiological VA examination for his service-connected tinnitus disability.  The April 2010 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the April 2010 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Tinnitus

Factual Background and Analysis

The Veteran's tinnitus was assigned a 10 percent rating, effective January 19, 2010.  He seeks a higher rating under Diagnostic Code 6260.

Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was revised to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2); 68 Fed. Reg. 25822 (June 2003).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  This, however, does not amount to a liberalizing change, but rather a clarification of existing law. 

In the case currently on appeal, the RO assigned the Veteran a 10 percent rating for his service-connected tinnitus.  The effective date of the award of 10 percent for tinnitus is after the date of the June 13, 2003, amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating or assignment of a compensable evaluation for each ear is not available. 

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also has considered whether the Veteran was entitled to a greater level of compensation on an extraschedular basis for his service-connected tinnitus.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus was inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinnitus with the established criteria shows that the rating criteria reasonably described his disability level and symptomatology with respect to the symptoms he experienced. 

During the timeframe on appeal, the Veteran reported recurrent tinnitus but did not otherwise assert any unusual symptoms or manifestations he believed to be related to his tinnitus.  Diagnostic Code 6260 specifically instructs that a maximum 10 percent disability rating be assigned for recurrent tinnitus, which is defined as 'a noise in the ears such as ringing, buzzing, roaring, or clicking.'  Smith v. Principi, 17 Vet. App. 168, 170 (2003) [quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)].  Crucially, the Veteran reported symptoms fall directly in line with the medical definition of tinnitus.  As such, the Veteran's precise symptomatology and effects are contemplated by the rating schedule.

Because the available schedular rating adequately contemplates the Veteran's levels of disability and symptomatology for his service-connected tinnitus, the second and third questions posed by Thun become moot.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

Regarding the Veteran's claims for higher initial disability ratings for a right wrist and bilateral knee disabilities, the Board notes that the Veteran's right wrist disability is rated at an initial 10 percent disability evaluation under Diagnostic Codes 5003-5213.  Under Diagnostic Code 5213, limitation of supination of either forearm to 30 degrees or less warrants a 10 percent evaluation.  Limitation of pronation of the forearm of the major upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc and the hand does not approach full pronation.  A 30 percent evaluation requires that motion be lost beyond the middle of the arc.  Id. at Diagnostic Code 5213.

The Veteran's right and left knee disabilities are rated under Diagnostic Codes 5099-5024 as the knees were rated by analogy as tenosynovitis, evaluated under Diagnostic Code 5024.  The regulations direct that tenosynovitis will be rated on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

The Veteran most recently underwent a VA examination in June 2011.  The examiner noted that the Veteran had extension of the right wrist from 0 to 80 degrees and flexion from 0 to 80 degrees.  The examiner also noted that the Veteran had tenderness of the right and left knees.  However, the examiner did not provide supination and pronation readings for the right wrist and did not provide specific range of motion readings for the bilateral knees, which, as noted above, are required under Diagnostic Codes 5213 and 5024.

Because the June 2011 examinations are incomplete in regard to rating criteria, they are inadequate.  

Accordingly, the Board finds that the June 2011 VA examinations are inadequate and new VA examinations are necessary to access the current severity of the Veteran's service-connected right wrist disability and left and right knee disabilities which specifically includes range of motion testing.  The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  In addition, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).

Regarding the Veteran's service connection claims, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD, the Board notes that the record contains diagnoses of mood disorder not otherwise specified (NOS), insomnia, depression, PTSD, and a body dysmorphic disorder.  The Veteran underwent VA examinations in December 2009 and June 2011 for his claimed psychiatric disabilities.  The December 2009 VA examiner opined that there was no evidence to suggest that the Veteran's mood disorder NOS, his alcohol abuse, and his antisocial personality disorders were caused by or a result of his military experiences.  Rather, the anxiety and insomnia he occasionally experienced seemed directly related to situational stresses such as his felony charge, losing his job, and being away from his home in Scotland.  On VA examination in June 2011, the Veteran was given a diagnosis of mood disorder NOS, but the June 2011 examiner did not provide an etiology opinion.

Notably, a June 2011 private correspondence noted that the Veteran's current psychiatric diagnoses were related to service and proximately due to his service-connected right wrist, bilateral knees, and tinnitus disabilities. 
The Board notes that while the Veteran previously underwent VA examinations in December 2009 and June 2011, the VA examiners did not address whether the Veteran's acquired psychiatric disability was caused or aggravated by a service-connected disability.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Accordingly, the Board finds that he should be scheduled for a VA examination and opinion to determine whether the Veteran's acquired psychiatric disorder, to include PTSD is related to service, to include as secondary to a service-connected disability.

Regarding the Veteran's claim for a bilateral foot disability, the Board notes that the Veteran has a current diagnosis of pes planus.  His service treatment records are negative for complaints or treatments of a bilateral foot disability.  However, in a May 2011 correspondence, a private physician opined that it was "at least as likely as not that the Veteran's bilateral pes planus may be related to the Veteran's military service as the physical demands of the military service may certainly lead to increased pain and tenderness of the proximal kinetic chain."

The Board notes that a June 2011 VA examiner diagnosed the Veteran with severe pes planus but did not provide an etiology opinion.  Again, an examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).
Accordingly, the Board finds that he should be scheduled for a VA examination and opinion to determine whether the Veteran's current bilateral foot disability is related to service.

Turning to the claim for service connection for a right shoulder disability, a July 2002 treatment record noted that the Veteran reported having right shoulder pain since 1995.  An April 2011 treatment reported noted a diagnosis of right shoulder supraspinatus tendinopathy.  The Veteran had received cortisone shots and he reported experiencing right shoulder pain since 2009.  A July 2011 treatment record noted that the Veteran reported injuring his right shoulder in 1995 when he fell while doing push-ups in boot camp.

The Veteran underwent a general VA examination in June 2011.  The examiner noted right shoulder pain but did not provide an etiology opinion.  As there is evidence of an in-service injury and a current diagnosis, a remand for a VA opinion is necessary.

Regarding the Veteran's claimed skin disability, to include eczema, a June 2003 service treatment record noted a diagnosis of acne.  A July 2010 treatment record provided a diagnosis of acne.  The Veteran underwent a VA examination in August 2010.  The examiner opined that "the Veteran's eczema is not related to the treatment in service of acne" because the documented treatment of the Veteran's acne did not cause eczema.

Notably, while the August 2010 VA examiner opined that the Veteran's eczema was not related to the in-service acne treatment, the examiner only addressed Veteran's eczema as he specifically rationalized that acne did not cause eczema.  However, as noted above, the Veteran's claim has been expanded to include all skin disabilities as the record has demonstrated diagnoses of eczema and acne.  

Thus, a new medical opinion is needed that addresses whether the Veteran's current skin disability, to include eczema and acne, is related to his active duty service.

Under these circumstances, the Board finds that specific VA examinations based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale are needed to resolve the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and as secondary to a service-connected disability; service connection for a bilateral foot disability; service connection for a right shoulder disability; and service connection for a skin disability to include eczema.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The Board notes again that the Veteran resides overseas.  Therefore, the proper procedures from scheduling foreign VA examinations must be followed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran should be afforded a VA examination to determine the severity of his service-connected right wrist disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review. 

The examiner should describe in detail any symptomatology related to the Veteran's right wrist disability.  In particular, the examiner should conduct range of motion studies of the right wrist, expressed in degrees and also determine whether there is supination or pronation of the Veteran's right forearm limited by his service-connected right wrist disability.

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right wrist.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the right wrist due to pain and/or any of the other symptoms noted above during flare- ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

3.  After the development in #1 has been completed,  schedule the Veteran for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected right and left knee disabilities.  

The Veteran's claims file must be reviewed in conjunction with the examination.  All indicated studies should be performed.  Findings (and associated impairment of function) should be described in detail, and must specifically include range of motion studies.  

The examiner is asked to include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing status.  If it is not possible to do so, the examiner should explain why. 

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left or right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the left or right knee due to pain and/or any of the other symptoms noted above during flare- ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

4.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination by an appropriate examiner to determine the nature and etiology of any currently present acquired psychiatric disability.  

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether the Veteran has a psychiatric disorder (including symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD); and, if so, whether any such diagnosed disorder is related to service.  The examiner is asked to address whether the Veteran's identified stressors meet the criteria under 38 C.F.R. § 3.304(f)(3) - fear of hostile military or terrorist activity.  

The examiner should specifically provide and opinion as to whether:
(a) it is at least as likely as not (at least a 50 percent probability) that any psychiatric disorders diagnosed are related to service or, 
(b) if it is at least as likely as not (at least a 50 percent probability) that the Veteran's acquired psychiatric disability is (1) caused by or (2) aggravated (made permanently worse) by one of his service-connected disabilities.  The Veteran's service-connected disabilities are tinnitus, a right wrist disability, a left knee disability and a right knee disability.

If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

5.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present bilateral foot disability.  

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether the Veteran's current bilateral foot disability is etiologically related to, or began during, his military service.  In making this determination, the examiner should specifically address the May 2011 private opinion which found that it was "at least as likely as not that the Veteran's bilateral pes planus may be related to the Veteran's military service as the physical demands of the military service may certainly lead to increased pain and tenderness of the proximal kinetic chain."

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

6.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present right shoulder disability, to include the April 2011 diagnosis of right shoulder supraspinatus tendinopathy.  

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether the Veteran's right shoulder disability is etiologically related to, or began during, his military service.  The examiner should consider the Veteran's assertions that he injured his right shoulder in 1995 when he feel while doing push-ups in boot camp.

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

7.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present skin disability.  

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether the Veteran's current skin disability is etiologically related to, or began during, his military service.  

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

8.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


